          Case 4:20-cr-00330-DC Document 24 Filed 08/18/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                             PECOS DIVISION
UNITED STATES OF AMERICA               §
                                       §    CRIMINAL NO:
vs.                                    §    PE:20-CR-00330(1)-DC
                                       §
(1) SANTIAGO CORDOVA-ESPINOZA          §


                            DEFENDANT EXHIBITS
Exhibit       Description                                      Date Admitted
Deft #1       Photo                                          8/17/20
Deft #2       Photo                                          8/17/20
Deft #3       Affidavit                                      8/17/20
